FILED
                             NOT FOR PUBLICATION                             FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SUSAN MEGAWATI,                                   No. 11-70511

               Petitioner,                        Agency No. A099-724-240

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Susan Megawati, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal of an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and review de novo due process claims, Liu v. Holder, 640 F.3d

918, 930 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

      Megawati does not challenge the BIA’s dispositive determination that she

failed to contest the IJ’s finding that her asylum claim was time barred. See

Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005) (failure to

specifically and distinctly argue an issue results in waiver). Accordingly,

Megawati’s asylum claim fails.

      Substantial evidence supports the BIA’s conclusion that Megawati failed to

establish her experiences in Indonesia rose to the level of persecution. See

Wakkary, 558 F.3d at 1059-60 (concluding that the petitioner’s account of being

beaten, robbed of sandals and pocket money, and accosted by a mob did not

compel a finding of past persecution). Substantial evidence also supports the

BIA’s conclusion that, even under a disfavored group analysis, Megawati failed to

demonstrate sufficient individualized risk of persecution to establish eligibility for

withholding of removal. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009);

Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal will need


                                           2                                     11-70511
to adduce a considerably larger quantum of individualized-risk evidence to prevail

than would an asylum applicant”). Contrary to Megawati’s contention, the BIA

did not find the disfavored group analysis inapplicable to withholding of removal

cases. Accordingly, Megawati’s withholding of removal claim fails.

      We lack jurisdiction to review Megawati’s CAT contention and her

contention that the IJ did not consider country conditions evidence, because

Megawati failed to raise these issues to the BIA. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).

      Finally, we reject Megawati’s contentions that the IJ’s conduct and denial of

a continuance violated her due process rights. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    11-70511